Citation Nr: 1401482	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  10-23 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbar spine, post operative.

2.  Entitlement to service connection for numbness of the legs secondary to degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and S.D.

ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from June 1989 to July 1994.

These matters come before the Board of Veterans' Appeals (BVA or Board) from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In May 2011 the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing has been associated with the Veteran's claims folder.

Pertinent evidence has been added to the claims file subsequent to the April 2010 statement of the case.  The Veteran, through his representative, has waived initial RO consideration of this evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran asserts that he has lumbar spine degenerative disc disease and associated numbness of the legs as a result of certain events that occurred during service.  In particular, the Veteran has indicated that the onset of his back pain happened in connection with a sneezing incident during service that resulted in pain that began in his ribs and went into his back.  He has also stated that his back problems are related to the lifting and installing of electronic warfare equipment during service, with some of the items weighing in excess of 250 pounds.

While the Veteran has acknowledged that he did not receive any treatment directly related to his back during service, he has indicated that he had back pain and leg numbness during service.  In a letter received by the Board in August 2011, a VA physician essentially indicated that it was possible that the Veteran's current back and leg problems were related to the Veteran's military service.

The Board finds that the evidence of record does not contain sufficient competent medical evidence to decide the claim.  The aforementioned VA physician's statement, in addition to providing, at best, a speculative opinion concerning the Veteran's low back disability's etiology, did not discuss records such as an April 1999 private record essentially reflecting that the Veteran's back pain had begun 18 months prior.  As such, an examination is necessary to address the medical matters raised by this appeal.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Further, the Veteran's updated VA records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain and associate with the claims file the Veteran's complete VA treatment records since November 4, 2010.

2.  Following completion of the above, the Veteran should be scheduled for a VA examination regarding the lumbar spine degenerative disc disease, post operative, and associated numbness of the legs.  The examiner must be provided the Veteran's claims file for review, and any indicated studies must be completed.  A complete history from the Veteran should be obtained and considered by the examiner.  Following examination of the Veteran and review of the claims file, the examiner should state whether it is at least as likely as not (a 50 percent likelihood or greater) that the Veteran has any low back disability that had its onset in service or within one year of service discharge, or is etiologically related to his active service.

The examiner is also asked to state whether the Veteran has any lower extremity disability (including numbness and radiculopathy) that is related to his lumbar spine degenerative disc disease.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.

3.  The AOJ should then, based on all the evidence of record, readjudicate the issues on appeal.  If any of the benefits sought are not granted, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

